Citation Nr: 1004149	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-14 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of the 
right hip.

4.  Entitlement to service connection for arthritis of the 
left hip.

5.  Entitlement to service connection for arthritis of the 
right ankle.

6.  Entitlement to service connection for arthritis of the 
left ankle.

7.  Entitlement to service connection for arthritis of the 
right foot.

8.  Entitlement to service connection for arthritis of the 
left foot.

9.  Entitlement to service connection for limited right hand 
strength.

10.  Entitlement to service connection for a left thumb 
condition.

11.  Entitlement to service connection for plantar warts.

12.  Entitlement to service connection for a condition of the 
right upper jaw.

13.  Entitlement to service connection for diarrhea.

14.  Entitlement to service connection for chronic 
constipation.

15.  Entitlement to service connection for muscle pain.

16.  Entitlement to service connection for joint pain.

17.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

18.  Entitlement to service connection for hypertension.

19.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for chronic contact dermatitis of the back, 
claimed as due to a TENS unit prescribed by the Department of 
Veterans Affairs for a service-connected lumbar spine 
disability.

21.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residual burns of the back, claimed as 
due to a TENS unit prescribed by the Department of Veterans 
Affairs for a service-connected lumbar spine disability.

23.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a gastrointestinal disorder, claimed as 
due to medication prescribed by the Department of Veterans 
Affairs for service-connected lumbar spine and fibromyalgia 
disabilities.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to May 1976, 
and from November 1990 to May 1991.  He had additional 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2004 and September 2006 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the claims enumerated above.

In various written correspondence received from the Veteran, 
he raised entitlement to service connection for a 
gastrointestinal disorder, secondary to medication prescribed 
for his service-connected lumbar spine and fibromyalgia 
disabilities.  As this claim has not yet been addressed by 
the RO, the Board refers the claim to the RO for appropriate 
action.

The issues of entitlement to service connection for 
hypertension, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for chronic contact 
dermatitis and residual burns of the back, claimed as due to 
a TENS unit prescribed by the Department of Veterans Affairs 
for a service-connected lumbar spine disability, and 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a gastrointestinal disorder, claimed as 
due to medication prescribed by the Department of Veterans 
Affairs for service-connected lumbar spine and fibromyalgia 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a statement received at the RO in October 2008, the 
Veteran withdrew his appeals concerning entitlement to 
service connection for arthritis of the right knee, left 
knee, right hip, left hip, right ankle, left ankle, right 
foot, and left foot, entitlement to service connection for 
limited right hand strength, a left thumb condition, plantar 
warts, and a condition of the right upper jaw, diarrhea, 
chronic constipation, muscle pain, and joint pain.

2.  The claim for service connection for hypertension was 
previously denied in an October 2002 rating decision.  The 
Veteran was notified of the decision but did not perfect an 
appeal.  

3.  The evidence received since the October 2002 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals of the issues 
concerning entitlement to service connection for arthritis of 
the right knee, left knee, right hip, left hip, right ankle, 
left ankle, right foot, and left foot, entitlement to service 
connection for limited right hand strength, a left thumb 
condition, plantar warts, and a condition of the right upper 
jaw, diarrhea, chronic constipation, muscle pain, and joint 
pain have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. § 20.204 (2009).

2.  The October 2002 rating decision that denied the claim 
for service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2009).

3.  New and material evidence has been received to reopen the 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appellant may withdraw an appeal in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b) (2009).  The withdrawal should be filed with the RO 
entering the appealed decision, if there has not yet been 
notice of the transfer of the appeal to the Board.  38 C.F.R. 
§ 20.204(b)(3) (2009).

In May 2006, the Veteran submitted a VA Form 9 perfecting his 
appeals as to the issues of entitlement to service connection 
for arthritis of the right knee, left knee,  right hip, left 
hip, right ankle, left ankle, right foot, and left foot, 
entitlement to service connection for limited right hand 
strength, a left thumb condition, plantar warts, and a 
condition of the right upper jaw, as identified in the March 
2006 statement of the case.  

In September 2007, the Veteran submitted a VA Form 9 
perfecting his appeals as to the issues of entitlement to 
service connection for diarrhea, chronic constipation,  
muscle pain, and joint pain, as identified in the August 2007 
statement of the case.  

In a written statement received at the RO in October 2008, 
and prior to notice of transfer of the appeal to the Board, 
the Veteran stated that he was withdrawing the appeal as to 
those issues.  The only issues on which he intended to 
continue an appeal included service connection for 
hypertension, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for chronic contact 
dermatitis and residual burns of the back, claimed as due to 
a TENS unit prescribed by the Department of Veterans Affairs 
for a service-connected lumbar spine disability, and 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a gastrointestinal disorder, claimed as 
due to medication prescribed by the Department of Veterans 
Affairs for service-connected lumbar spine and fibromyalgia 
disabilities.  The Veteran's written statement satisfies the 
requirements for the withdrawal of an appeal.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for issues enumerated 
from 1 through 16, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues.  

Accordingly, the issues of entitlement to service connection 
for arthritis of the right knee, left knee, right hip, left 
hip, right ankle, left ankle, right foot, and left foot, 
entitlement to service connection for limited right hand 
strength, a left thumb condition, plantar warts, and a 
condition of the right upper jaw, diarrhea, chronic 
constipation, muscle pain, and joint pain are dismissed.

 New and Material Evidence


The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating the aspect of his claim decided in this 
decision.  

The RO initially denied the Veteran's claim of entitlement to 
service connection for hypertension in an October 2002 rating 
decision.  At the time of the October 2002 denial, the RO 
found that the Veteran's hypertension did not have its 
initial onset during his active service or within one year of 
his separation from service, and the claim was denied.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the October 2002 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claim in April 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements.  

Additional evidence received since the October 2002 denial 
includes records dated since July 2002 demonstrating that the 
Veteran has been treated for hypertension, and an October 
2008 statement from the Veteran's private chiropractor 
relating the Veteran's hypertension to medications he had 
been prescribed or to bodily trauma the Veteran sustained in 
service.  

Newly submitted evidence also includes the Veteran's personal 
statements wherein he reiterated his belief that his 
hypertension was related to active military service.

The treatment records dated since July 2002 demonstrating a 
diagnosis of, and treatment for, hypertension do not 
constitute evidence that is new and material, as these 
records do not relate the hypertension to active service.  
Accordingly, the additional treatment records associated with 
the claims file since the last final denial are not 
sufficient to reopen the claim.  

The October 2008 opinion, however, constitutes evidence that 
is both new and material, as the opinion suggests that the 
Veteran's hypertension may be related to a medication 
prescribed for a service-connected disability, or that it is 
related to bodily trauma sustained in active service.  The 
opinion has been presumed credible for the purpose of 
determining whether to reopen the claim.  The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
Accordingly, the claim for service connection for 
hypertension is reopened.  









							(CONTINUED ON NEXT PAGE)
ORDER

The issues of entitlement to service connection for arthritis 
of the right knee, left knee, right hip, left hip, right 
ankle, left ankle, right foot, and left foot, entitlement to 
service connection for limited right hand strength, a left 
thumb condition, plantar warts, and a condition of the right 
upper jaw, diarrhea, chronic constipation, muscle pain, and 
joint pain are dismissed without prejudice.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension; 
to that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims of entitlement to service connection for 
hypertension, and compensation under the provisions of 38 
U.S.C.A. § 1151.

The Veteran contends that his hypertension was caused or 
aggravated as a result of the pain associated with his 
service-connected fibromyalgia and lumbar spine disability.  

In an October 2008 letter, a chiropractor indicated that the 
Veteran's hypertension may have resulted from various 
medications he has been prescribed over the years, or as a 
result of bodily trauma sustained in service.  The letter, 
however, does not specify which medications might have been 
responsible for inducing or aggravating hypertension, and the 
chiropractor, in terms of bodily trauma, only specifically 
mentioned trauma to the cervical spine, for which the Veteran 
is not service-connected.

The opinion provided by the Veteran's private physician 
indicating that his hypertension may likely be related to his 
active service is too tenuous a basis upon which to grant the 
Veteran's claim for service connection.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or any such 
relationship).

The Veteran has not yet been afforded an examination.  
Because a VA examiner has not yet opined as to the likely 
etiology of the Veteran's hypertension, the Board finds that 
an opinion is necessary in order to fairly decide the merits 
of the Veteran's claim.  

The Veteran contends that the TENS unit prescribed to 
alleviate pain associated with his service-connected lumbar 
spine disability resulted in burns on his lower back and 
chronic contact dermatitis.  The record indeed reflects that 
the TENS unit has been determined to be the cause of his 
complaints.  Specifically, VA clinical records dated in July 
2004 show that the Veteran was diagnosed with "rash on the 
low back skin as a result of the pads for the TENS unit."  
He was ultimately advised to discontinue the use of the TENS 
unit, despite that it was effective in alleviating his back 
pain.  In an October 2008 letter, the Veteran's treating 
chiropractor stated that the TENS unit had caused permanent 
damage to the Veteran's skin.

While it thus appears that the TENS unit resulted in skin 
irritation, it is not clear whether the skin irritation was a 
foreseeable consequence of the use of a TENS unit, or whether 
the Veteran's burns and chronic dermatitis resulted from 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA.  
Accordingly, a remand to address these questions is 
necessary.

Lastly, the Veteran contends that medication prescribed for 
his service-connected lumbar spine and fibromyalgia 
disabilities has resulted in chronic gastrointestinal 
disorders.  The record in this regard reflects both that the 
Veteran has a lengthy history of NSAID prescription use, 
prescribed by VA for his service-connected back disability, 
and that he has been diagnosed with gastroesophageal reflux 
disease (GERD) and gastrointestinal irritation secondary to 
use of Ibuprofen.  

It is not clear from a review of the record whether the 
Veteran's gastrointestinal problems were a foreseeable 
consequence of the use of pain medication prescribed for the 
Veteran's service-connected lumbar spine and fibromyalgia 
disabilities, or whether the Veteran's gastrointestinal 
disorders resulted from carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of VA.  Accordingly, a remand to address 
these questions is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the claims file to a 
qualified physician for the purpose of 
reviewing the claims file and rendering 
an opinion as to whether it is at least 
as likely as not (50 percent 
probability or greater) that the 
Veteran's hypertension is related to 
his active service, including whether 
it was caused or aggravated by the pain 
associated with, or the medication 
prescribed for, any service-connected 
disability.  

No additional examination of the 
Veteran is necessary, unless the 
examining physician determines 
otherwise.  The claims file should be 
reviewed by the examiner and the report 
should note that review and discuss the 
private and VA medical records of 
treatment relating to hypertension.  
The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

2.  Forward the claims file to a 
qualified VA physician for the purpose 
of obtaining an opinion addressing 
whether the skin irritation (alleged 
burns and chronic contact dermatitis) 
was a foreseeable consequence of the 
use of a TENS unit, and whether the 
Veteran's burns and chronic dermatitis 
resulted from carelessness, negligence, 
lack of proper skill, error in 
judgment, or a similar instance of 
fault on the part of VA.  

No further examination of the veteran 
is required unless the examiner 
determines otherwise.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner must 
state that the claims file was reviewed 
in the report provided.  A complete 
rationale for all conclusions and 
opinions must be provided.

3.  Schedule the Veteran for a 
gastrointestinal examination to obtain 
an opinion as to whether any diagnosed 
gastrointestinal disorder was a 
foreseeable consequence of the use of 
medication prescribed for the service-
connected fibromyalgia or lumbar spine 
disabilities, and whether the Veteran's 
gastrointestinal disorders resulted 
from carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part 
of VA.  

The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner must state that the claims 
file was reviewed in the report 
provided.  A complete rationale for all 
conclusions and opinions must be 
provided.

4.  If the decisions remain adverse to 
the Veteran, issue a supplemental 
statement of the case.  Then, return 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


